Citation Nr: 0739970	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  07-21 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether the veteran is competent to handle disbursement of 
funds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1983 to May 
1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in January 2007, by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In September 2007 the veteran testified at a videoconference 
Board hearing.  


FINDING OF FACT

The veteran does not consistently possess the mental capacity 
to contract or to manage his own affairs, including the 
disbursement of funds without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 U.S.C.A. § 
501(a) (West 2002); 38 C.F.R. § 3.353 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  In the instant case, 
the Board finds that the notice provisions of VCAA do not 
apply to 38 C.F.R. § 3.353, determination of incompetency and 
competency.  VCAA applies to "claims" for benefits.  In the 
present case, there does not appear to be a claim for 
benefits.  In fact, there is no question that the veteran is 
entitled to VA compensation at the highest schedular rate.  
The sole question is his competency to handle the VA benefits 
that he is entitled to for his service-connected disability.  
Congress has charged VA to consider the interests of a 
benefit recipient when making payments.  38 U.S.C.A. § 5502.  
Again, the question does not involve entitlement to benefits, 
but rather the manner those benefits will be paid.  As such, 
the veteran in this case is not a claimant for benefits.

Analysis

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a).  There 
is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation, such doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353(d); see also 38 
C.F.R. § 3.102.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.  

By way of history, rating decisions dated in August 1995 and 
January 2001 determined that the veteran was not competent to 
handle disbursement of funds.  The veteran appealed the 
rating of September 2001 to the Board.  In a decision of 
January 2004, the Board determined the veteran was not 
competent for VA purposes.  In June 2005 the veteran 
submitted a claim to restore his competency, which was denied 
in a rating decision dated in September 2005.  In July 2006 
the veteran again submitted a claim to restore competency, 
which is the basis of the current appeal.  

The veteran claims competency status should be restored.  
Nevertheless, a careful review of all of the evidence of 
record leaves no doubt that the veteran is currently 
incapable of administering his VA benefits.  The veteran is 
currently in receipt of a 100 percent rating for his service-
connected paranoid schizophrenia.  

Private medical records from Weber Human Services, dated from 
September 2005 to November 2006, indicated the veteran was 
non-compliant in taking his psychiatric medication because he 
felt he did not need it.  The records showed the veteran 
spent between $400 to $600 per month on cannabis.  

The veteran was afforded a VA examination in November 2006.  
The examiner indicated that the veteran had been diagnosed 
with schizophrenia 12 years previously.  He noted that 
continuous medication was necessary to control the veteran's 
symptoms.  He also noted that the veteran had been 
hospitalized 12 times.  He indicated that the veteran had a 
history of excessive use of cannabis and that he continued to 
use it.  Upon mental status examination, the examiner found 
the veteran to appear superficially well.  However, with 
conversation he was disorganized and his psychotic thoughts 
became apparent.  The veteran was an unreliable historian and 
exaggerated his abilities while minimizing his disabilities.  
The diagnoses were paranoid schizophrenia and cannabis 
dependency.  

The examiner commented the veteran had poor compliance with 
anti-psychotic medicine and took it on an "as needed" 
basis.  He opined that the veteran was unable to manage 
benefit payments, he was mentally unable to handle money, pay 
bills, understand amount of VA benefit payment and was 
incapable of understanding amounts and types of bills owed 
monthly.  The examiner noted the veteran used money on 
cannabis, used pawn shops and his wife also appeared unable 
to handle finances.  He stated that the veteran was mentally 
unable to handle his payments prudently and that his wife 
also appeared to be unable to do so.  

During his Board hearing in September 2007, the veteran's 
representative requested that the veteran be given a payee 
status on a trial basis.  The veteran testified that he took 
his medication, however at times he had to skip one or two 
doses.  

In light of the foregoing, the Board finds that the evidence 
clearly favors a finding that the veteran is mentally 
incompetent for VA benefit purposes at this time.  The VA 
examiner in November 2006 found the veteran to be mentally 
unable to handle money.   The veteran's private treatment 
records consistently showed that the veteran was not 
compliant in taking his psychiatric medications and that he 
spent a substantial amount of money per month on cannabis.  
The veteran has expressed his belief that that he is 
competent to handle his VA funds; however, as a layman, he 
simply is not qualified to render a probative opinion as to 
his competency as related to the service-connected 
psychiatric disorder, including his capacity to handle 
disbursement of his VA funds.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He has provided no 
countervailing medical evidence to rebut the medical evidence 
in the claims file supporting a determination of 
incompetency.  Hence, the Board finds that the evidence of 
record clearly and convincingly leaves no doubt as to the 
veteran's incompetency.  


ORDER

Restoration of competency to handle disbursement of funds is 
denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


